UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6257



WARD EVERETTE MOHLER,

                                            Plaintiff - Appellant,

          versus


J. E. GUNJA, Warden,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
91-131, CA-00-3682-DKC)


Submitted:   May 31, 2001                   Decided:   June 8, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ward Everette Mohler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ward Mohler appeals an order of the district court trans-

ferring his postconviction proceeding from the District of Maryland

to the Western District of Virginia.      We dismiss the appeal for

lack of jurisdiction because the order is not appealable.      This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (1994), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).   The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order. Van Orman v. Purkett, 43 F.3d 1201, 1202-03 (8th Cir. 1994);

Middlebrooks v. Smith, 735 F.2d 431, 432-33 (11th Cir. 1984).

     We deny a certificate of appealability and dismiss the appeal

as interlocutory. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                2